Name: Commission Decision No 2873/82/ECSC of 28 October 1982 on the monitoring by the Community of exports of certain steel products to the United States of America
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-11-01

 Avis juridique important|31982S2873Commission Decision No 2873/82/ECSC of 28 October 1982 on the monitoring by the Community of exports of certain steel products to the United States of America Official Journal L 307 , 01/11/1982 P. 0036 - 0055 Spanish special edition: Chapter 11 Volume 16 P. 0062 Portuguese special edition Chapter 11 Volume 16 P. 0062 ++++( 1 ) SEE PAGE 27 OF THIS OFFICIAL JOURNAL . COMMISSION DECISION NO 2873/82/ECSC OF 28 OCTOBER 1982 ON THE MONITORING BY THE COMMUNITY OF EXPORTS OF CERTAIN STEEL PRODUCTS TO THE UNITED STATES OF AMERICA THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , HAVING REGARD TO COMMISSION DECISION NO 2872/82/ECSC OF 28 OCTOBER 1982 ON THE RESTRICTION OF EXPORTS OF CERTAIN STEEL PRODUCTS TO THE UNITED STATES OF AMERICA ( 1 ) , AND IN PARTICULAR ARTICLE 5 ( 6 ) THEREOF , WHEREAS : 1 . THE PUTTING INTO FORCE OF THE ARRANGEMENT OVER A PERIOD OF TIME , PARTICULARLY AS REGARDS THE DISTRIBUTION OF EXPORTS , MAKES IT NECESSARY TO PROVIDE FOR FIXED PERIODS DURING WHICH LICENCES MAY BE ISSUED ; 2 . TO ALLOW FOR OPTIMUM UTILIZATION OF ALL THE EXPORT POSSIBILITIES PROVIDED FOR IN THE ARRANGEMENT , THE LICENSING SYSTEM SHOULD BE DRAWN UP SO AS TO MONITOR THE DEVELOPMENT OF EXPORTS AS CLOSELY AS POSSIBLE ; 3 . IT IS NECESSARY TO AUTHORIZE THE COMPETENT AUTHORITIES OF MEMBER STATES TO TAKE THE APPROPRIATE MEASURES IN CASES OF LOSS , THEFT OR DESTRUCTION OF A LICENCE OR CERTIFICATE , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . FOR EACH OF THE CATEGORIES OF PRODUCTS ORIGINATING IN THE COMMUNITY , SUCH CATEGORIES BEING DEFINED IN ANNEX I , EXPORT LICENCES AS PROVIDED FOR IN ARTICLE 5 OF DECISION NO 2872/82/ECSC SHALL BE ISSUED FREE OF CHARGE BY THE COMPETENT AUTHORITIES IN THE MEMBER STATES ( HEREINAFTER REFERRED TO AS " THE ISSUING AUTHORITIES " ) , SUBJECT TO THE CONDITIONS PROVIDED FOR BY THE SAID ARTICLE 5 . LICENCES SHALL BE MADE OUT ON FORMS CONFORMING TO THE SPECIMEN SET OUT IN ANNEX II AND RESPECTING THE PROVISIONS LAID DOWN IN ANNEX IV . FOR EACH EXPORT OF THE PRODUCTS UNDER THE ABOVEMENTIONED CATEGORIES , THE EXPORTER MUST MAKE OUT A CERTIFICATE ON A FORM CONFORMING TO THE SPECIMEN SET OUT IN ANNEX III AND RESPECTING THE PROVISIONS LAID DOWN IN ANNEX IV . 2 . A LICENCE SHALL BE ISSUED WITHIN 15 WORKING DAYS OF THE DAY OF THE RECEIPT OF THE EXPORTER'S APPLICATION . A LICENCE MAY BE ISSUED ONLY UNTIL THE END OF THE SECOND MONTH OF EACH CALENDAR QUARTER . THE LICENCE SHALL BE VALID FOR THREE MONTHS FROM THE DATE OF ISSUE . HOWEVER , EXPORT LICENCES SHALL ONLY BE VALID FOR EXPORTS TO BE CARRIED OUT DURING THE INITIAL PERIOD AS DEFINED IN ARTICLE 1 OF DECISION NO 2872/82/ECSC , OR DURING 1984 OR 1985 TO WHICH IT REFERS . NEVERTHELESS , WHERE THE COMMISSION DECIDES TO APPLY ARTICLE 2 ( 3 ) OF DECISION NO 2872/82/ECSC : - IN CASES OF ANTICIPATED USE OF LICENCES , EXPORTS MAY BE CARRIED OUT DURING DECEMBER 1983 AND DECEMBER 1984 ; THE ENDORSEMENT " ANTICIPATED ISSUE " SHALL BE STAMPED ON THE CERTIFICATES CORRESPONDING TO THESE LICENCES , - IN THE CASE OF CARRY-OVER OF LICENCES , THE PERIOD OF VALIDITY OF LICENCES EXPIRING ON 31 DECEMBER 1983 AND 31 DECEMBER 1984 MAY BE PROLONGED BY TWO MONTHS BY THE AUTHORITY WHICH ISSUED THEM , - WHERE SUPPLEMENTARY ALLOCATIONS ARE MADE IN CASES OF SHORTAGES , LICENCES VALID FOR A PERIOD OF SIX MONTHS MAY BE ISSUED ; THE ENDORSEMENT " SPECIAL ISSUE " SHALL BE STAMPED ON THE CERTIFICATES CORRESPONDING TO THESE LICENCES . ARTICLE 2 AT THE REQUEST OF THE TITULAR HOLDER OF THE EXPORT LICENCE , AND UPON PRODUCTION OF THE LICENCE , THE COMPETENT AUTHORITIES OF MEMBER STATES MAY ISSUE ONE OR SEVERAL EXTRACTS FROM THE EXPORT LICENCE . THESE EXTRACTS SHALL BE MADE OUT ON FORMS CONFORMING TO THE SPECIMEN SET OUT IN ANNEX II AND RESPECTING THE PROVISIONS OF ANNEX IV . EXTRACTS MAY NOT BE USED AS THE BASIS FOR ISSUING FURTHER EXTRACTS . AT THE TIME THE EXTRACTS ARE ISSUED , THE QUANTITIES OF PRODUCTS COVERED BY THE SAID EXTRACTS SHALL BE DEDUCTED FROM THE QUANTITIES INDICATED ON THE LICENCE FROM WHICH IT HAS BEEN ISSUED . EXTRACTS SHALL HAVE THE SAME LEGAL EFFECTS AS THE EXPORT LICENCES FROM WHICH THEY HAVE BEEN ISSUED AND TO WHICH THEY REFER . ARTICLE 3 1 . EXPORT LICENCES MAY BE TRANSFERRED IN WHOLE OR IN PART BY THEIR TITULAR HOLDER ( HEREINAFTER REFERRED TO AS " THE TRANSFERER " ) TO OTHER STEEL UNDERTAKINGS OR DISTRIBUTION UNDERTAKINGS ( HEREINAFTER REFERRED TO AS " THE TRANSFEREES " ) SUBJECT TO THE CONDITIONS LAID DOWN IN ARTICLE 5 ( 3 ) OF DECISION NO 2872/82/ECSC . 2 . THE AUTHORITY WHICH ISSUED THE LICENCE MUST BE INFORMED OF SUCH TRANSFER BY BOTH THE TRANSFERER AND TRANSFEREE . THAT AUTHORITY SHALL , WITHOUT DELAY , CERTIFY THE TRANSFER ON THE EXPORT LICENCE OR ON THE EXTRACT AND INFORM THE COMMISSION . TRANSFER SHALL TAKE EFFECT FROM THE DATE OF THIS CERTIFICATION . 3 . IN CASES WHERE ONLY A PART OF AN EXPORT LICENCE IS TRANSFERRED , AN EXTRACT FROM THE EXPORT LICENCE SHOULD BE ISSUED IN RESPECT OF THIS PART . 4 . WHERE A LICENCE HAS BEEN TRANSFERRED TO A TRANSFEREE IN A MEMBER STATE OTHER THAN THAT WHICH ISSUED THE LICENCE , THE AUTHORITY WHICH CERTIFIED THE TRANSFER SHALL , WITHOUT DELAY , INFORM THE COMPETENT AUTHORITY OF THE MEMBER STATE IN WHICH THE TRANSFEREE IS SITUATED . 5 . EACH LICENCE MAY BE TRANSFERRED ONLY ONCE . ARTICLE 4 LICENCES , EXTRACTS FROM LICENCES AND CERTIFICATES ISSUED BY THE AUTHORITIES OF A MEMBER STATE , AS AS WELL DECLARATIONS AND CERTIFICATIONS ACCOMPANIED BY THE STAMP OF THESE AUTHORITIES , SHALL HAVE THE SAME LEGAL VALUE IN EACH OF THE OTHER MEMBER STATES AS SUCH DOCUMENTS ISSUED BY THE AUTHORITIES OF THESE MEMBER STATES AS WELL AS DECLARATIONS AND CERTIFICATIONS ACCOMPANIED BY THE STAMP OF THESE AUTHORITIES . ARTICLE 5 1 . FULLY USED LICENCES SHALL BE RETURNED AT THE LATEST ON THE EIGHTH WORKING DAY OF THEIR FULLY USED PERIOD TO THE COMPETENT AUTHORITY IN THE MEMBER STATE WHICH ISSUED THEM . 2 . UNUSED OR PARTIALLY USED LICENCES SHALL BE RETURNED AT THE LATEST ON THE EIGHTH WORKING DAY OF EXPIRY OF THEIR PERIOD OF VALIDITY TO THE AUTHORITY IN THE MEMBER STATE WHICH ISSUED THEM . ARTICLE 6 THE ORIGINAL OF THE EXPORT LICENCE AND CERTIFICATE MUST BE PRESENTED IN SUPPORT OF THE EXPORT DECLARATION TO THE CUSTOMS OFFICE IN THE COMMUNITY IN WHICH FORMALITIES REGARDING EXPORTS OF STEEL PRODUCTS TO THE UNITED STATES OF AMERICA ARE COMPLETED . THIS OFFICE SHALL : ( A ) ATTRIBUTE THE QUANTITY TO BE EXPORTED FROM THE ORIGINAL OF THE LICENCE ; ( B ) ENDORSE THE ORIGINAL AND COPIES OF THE CERTIFICATE , RETURN THE ORIGINAL TO THE TITULAR HOLDER OF THE LICENCE OR TO HIS REPRESENTATIVE SO THAT IT MAY BE PRESENTED TO THE CUSTOMS AUTHORITIES OF THE UNITED STATES OF AMERICA ON IMPORTATION , KEEP THEIR OWN COPY AND FORWARD THE COPIES DESTINED FOR THE ISSUING AUTHORITY OF THE EXPORT LICENCE AND THE COMMISSION . MEMBER STATES MAY PROVIDE FOR THE FORWARDING OF COPIES TO THE COMMISSION TO TAKE PLACE THROUGH A CENTRAL ORGANIZATION APPOINTED FOR THIS PURPOSE . THE COPIES OF THE CERTIFICATES SHOULD BE FORWARDED TO THE COMMISSION WITHIN THREE WORKING DAYS FOLLOWING THE WEEK IN WHICH THE ABOVEMENTIONED CUSTOMS OFFICE ENDORSED THEM . ARTICLE 7 1 . THE LICENCE APPLICATION MUST INCLUDE THE FOLLOWING INFORMATION : - A DESCRIPTION OF THE PRODUCTS , SPECIFYING THE CATEGORY AND THE NIMEXE CODE , IN ACCORDANCE WITH ANNEX I , - THE QUANTITY OF PRODUCTS ( IN TONNES ) , - THE EXPORTER'S NAME OR TRADE-NAME , ADDRESS AND TELEPHONE AND TELEX NUMBERS , - THE CONSIGNEE'S NAME OR TRADE-NAME AND ADDRESS , - SCHEDULED DATE(S ) OF EXPORT , - WHERE APPROPRIATE , AN INDICATION THAT THE PRODUCTS ARE INTENDED FOR TEMPORARY IMPORTATION INTO THE UNITED STATES OF AMERICA AND RE-EXPORT IN THE SAME STATE OR WITHOUT HAVING BEEN SUBJECT TO SUBSTANTIAL TRANSFORMATION . 2 . THE EXPORTER MUST DECLARE THAT THE GOODS ARE OF COMMUNITY ORIGIN AND THAT THE INFORMATION ON HIS LICENCE APPLICATION IS ACCURATE . ARTICLE 8 IN THE CASE OF LOSS , THEFT OR DESTRUCTION OF THE ORIGINAL OF AN EXPORT LICENCE OR CERTIFICATE , THE COMPETENT AUTHORITIES WHICH ISSUED OR ENDORSED THE SAID DOCUMENTS MAY ISSUE OR ENDORSE A DUPLICATE . LICENCES SO ISSUED AND CERTIFICATES SO ENDORSED SHOULD BEAR THE ENDORSEMENT " DUPLICATA " IN RED . ARTICLE 9 1 . WITHIN THE FIRST 10 DAYS OF EACH MONTH THE MEMBER STATES SHALL NOTIFY THE COMMISSION OF : ( A ) THE TONNAGES IN RESPECT OF WHICH LICENCES WERE ISSUED DURING THE PRECEDING MONTH ; ( B ) THE TONNAGES EXPORTED IN THE MONTH PRECEDING THAT REFERRED TO IN PARAGRAPH ( A ) ABOVE . 2 . THE NOTIFICATIONS FROM THE MEMBER STATES SHALL INCLUDE : ( A ) A BREAKDOWN OF THE PRODUCTS BY CATEGORY IN ACCORDANCE WITH ANNEX I , AND IN RESPECT OF THE INFORMATION REFERRED TO IN PARAGRAPH 1 ( B ) , MOREOVER BY NIMEXE CODE ; ( B ) A BREAKDOWN BY LICENCE-HOLDER ; ( C ) AN INDICATION ( IN TONNES ) FOR EACH PRODUCT DESTINED TO BE TEMPORARILY IMPORTED INTO THE UNITED STATES OF AMERICA FOR RE-EXPORT IN THE SAME STATE OR WITHOUT HAVING BEEN SUBJECT TO SUBSTANTIAL TRANSFORMATION THERE . 3 . WITHIN THE FIRST 15 DAYS OF EACH MONTH THE MEMBER STATES SHALL INFORM THE COMMISSION OF THE TONNAGES IN RESPECT OF WHICH LICENCES EXPIRED IN THE PRECEDING MONTH . 4 . THE MEMBER STATES SHALL FORWARD TO THE COMMISSION , WITHOUT DELAY , A COPY OF EACH LICENCE AND EXTRACT ONCE IT HAS BEEN ISSUED . 5 . AT THE SAME TIME AS THEY SUBMIT THE MONTHLY NOTIFICATIONS PROVIDED FOR IN PARAGRAPH 1 , THE MEMBER STATES SHALL SEND TO THE COMMISSION ALL RELEVANT INFORMATION CONCERNING INFRINGEMENTS OF DECISION NO 2872/82/ECSC AND OF THIS DECISION AND ANY PENALTIES THEREBY IMPOSED . ARTICLE 10 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . IT SHALL APPLY FROM 1 NOVEMBER 1982 . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 28 OCTOBER 1982 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT ANNEXES : SEE O.J . NO L 307 OF 1 . 11 . 82